

114 HR 5956 IH: YOUTH Act
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5956IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Ms. Clark of Massachusetts (for herself and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to better address substance use and substance use disorders
			 among young people.
	
 1.Short titleThis Act may be cited as the Youth Opioid Use Treatment Help Act of 2016 or the YOUTH Act. 2.Reauthorization of substance abuse treatment services for children and adolescents (a)In generalSection 514 of the Public Health Service Act (42 U.S.C. 290bb–7) is amended—
 (1)by striking abuse and inserting use each place it appears; (2)by striking children and adolescents and inserting children, adolescents, and young adults each place it appears; and
 (3)in subsection (f), by striking for fiscal years 2002 and 2003 and inserting for each of fiscal years 2017 through 2022. (b)Technical correctionSection 514 of the Public Health Service Act (42 U.S.C. 290bb–9), as added by section 3632 of the Methamphetamine Anti-Proliferation Act of 2000 (Public Law 106–310; 114 Stat. 1236), is redesignated as section 514B.
			3.Access to medication-assisted treatment for adolescents and young adults demonstration program
 (a)In generalThe Secretary of Health and Human Services, acting through the Director of the Agency for Healthcare Research and Quality (in this section referred to as the Director), shall award grants to eligible entities to establish demonstration programs to—
 (1)expand access to medication-assisted treatment for opioid use disorders among adolescents and young adults;
 (2)identify and test solutions to overcoming barriers to implementation of medication-assisted treatment for adolescents and young adults; or
 (3)create and distribute for pediatric health care providers resources on medication-assisted treatment training and implementation.
 (b)Eligible entitiesTo be eligible to receive a grant under subsection (a), an entity shall— (1)be a State, political subdivision of a State, Indian tribe, tribal organization, professional pediatric provider organization, professional addiction medicine provider, hospital, an institution of higher education, or other appropriate public or nonprofit institution; and
 (2)certify that it is in compliance with all applicable registration and licensing requirements. (c)ApplicationTo seek a grant under this section, an entity shall submit to the Director an application at such time, in such manner, and containing such information as the Director may require.
 (d)DurationAn eligible entity may receive funds under this section to carry out a demonstration program described in this section for a period of not greater than 3 years. After the first year for which funding is provided to an eligible entity for a demonstration program, funding may be provided under this section for a subsequent year for such program only upon review of such program by the Director and approval by the Director of such subsequent year of funding.
			(e)Reports
 (1)By grant recipientsEach eligible entity awarded a grant under this section for a demonstration program shall submit to the Director progress reports on such demonstration program at such times, in such manner, and containing such information as the Director may require.
 (2)By DirectorNot later than one year after the date on which all demonstration programs funded under this section have been completed, the Director shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives a report that—
 (A)describes the availability of medication-assisted treatment for adolescents and young adults with opioid use disorders in the United States, including barriers to such treatment;
 (B)describes the specific demonstration programs carried out pursuant to this section; (C)evaluates the effectiveness of such programs;
 (D)evaluates any unintended consequences of such programs; and (E)provides recommendations for ensuring that medication-assisted treatment is accessible to adolescents and young adults with opioid use disorders.
 (f)DefinitionsIn this section: (1)The phrase adolescents and young adults means individuals who have attained 10 years of age and not yet attained 26 years of age.
 (2)The term medication-assisted treatment means pharmacological treatments approved by the Food and Drug Administration, in combination with counseling and behavioral therapies.
 (3)The term opioid use disorder means a substance use disorder that is a problematic pattern of opioid use leading to clinically significant impairment or distress occurring within a 12-month period.
 (4)The term pediatric health care provider means a provider of health care to individuals who have attained 10 years of age and not yet attained 26 years of age.
 (5)The term professional pediatric provider organization means a national organization whose members consist primarily of pediatric health care providers. (g)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 to carry out this section.
			4.GAO study and report on programs and research relative to substance use and substance use disorders
			 among adolescents and young adults
 (a)StudyThe Comptroller General of the United States shall conduct a study on how Federal agencies are addressing prevention of, treatment for, and recovery from substance use by and substance use disorders among adolescents and young adults. Such study shall include an analysis of each of the following:
 (1)The research that has been, and is being, conducted or supported by the Federal Government on prevention of, treatment for, and recovery from substance use by and substance use disorders among adolescents and young adults, including an assessment of—
 (A)such research relative to any unique circumstances (including social and biological circumstances) of adolescents and young adults that may make adolescent-specific and young adult-specific treatment protocols necessary, including any effects that substance use and substance use disorders may have on brain development and the implications for treatment and recovery; and
 (B)areas of such research in which greater investment or focus is necessary relative to other areas of such research.
 (2)The Federal non-research programs and activities that address prevention of, treatment for, and recovery from substance use by and substance use disorders among adolescents and young adults, including an assessment of the effectiveness of such programs and activities in preventing substance use by and substance use disorders among adolescents and young adults, treating such adolescents and young adults in a way that accounts for any unique circumstances faced by adolescents and young adults, and supports long-term recovery among adolescents and young adults.
 (3)Gaps that have been identified by Federal officials and experts in Federal efforts relating to prevention of, treatment for, and recovery from substance use by and substance use disorders among adolescents and young adults, including gaps in research, data collection, and measures to evaluate the effectiveness of Federal efforts, and the reasons for such gaps.
 (b)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit to the appropriate committees of the Congress a report containing the results of the study conducted under subsection (a), including—
 (1)a summary of the findings of the study; and (2)recommendations based on the results of the study, including recommendations for such areas of research and legislative and administrative action as the Comptroller General determines appropriate.
				